Citation Nr: 9929960	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from May 1980 to June 1996.  

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  In July 1997 the veteran submitted a notice 
of disagreement with the denial of service connection for 
hearing loss, bilateral pes planus, duodenitis and hiatal 
hernia, cervical spine disorder, right knee condition, right 
shoulder condition and a left thigh abscess.  He also 
indicated disagreement with the assignment of noncompensable 
ratings for rhinitis and dermatitis.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1998.  At a pre-hearing conference the 
veteran withdrew the issues of service connection for hearing 
loss, a right knee disability, a right shoulder disability 
and residuals of a left thigh abscess from appellate 
consideration.  That is reflected on page one of the hearing 
transcript.  (T-1).  

The RO in an April 1998 rating action effectuated the 
decision of the Hearing Officer and granted service 
connection for gastroesophageal reflux disease and cervical 
back pain.  That decision also assigned increased ratings for 
sinusitis and dyshidrosis or dermatitis of the hands and 
feet.  

The veteran withdrew his appeal as to the issues of service 
connection for duodenitis and a hiatal hernia in May 1998.  
He also indicated satisfaction with the grants of service 
connection for cervical back pain, sinusitis and dermatitis.  

The only issue which remains in appellate status is the issue 
of service connection for bilateral pes planus.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was noted on his 
examination for induction into the service.  

2.  The veteran 's bilateral pes planus was asymptomatic at 
the time of service entrance and became symptomatic during 
service.  

3.  A current diagnosis of pes planus has been submitted.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral pes 
planus is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  



Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1, 2) (1999).  

38 C.F.R. § 3.317 (1999) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:

i) Became manifest, either during active 
service in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more not 
later than December 31, 2001: and 

ii) By history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  

Initial Matter

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Factual Background

The veteran was examined for enlistment in December 1974.  
The veteran's feet were noted to be abnormal.  In the section 
titled summary of defects, asymptomatic moderate pes planus 
was noted.  On his Report of Medical History the veteran 
denied any history of foot trouble.  According to Form DD 
214N, the veteran entered the service in March 1975.  

In February 1979 when the veteran was examined in preparation 
for separation from service his feet were noted to be normal.  
The veteran was separated from the service in March 1979.  

When the veteran reentered the service in May 1980, service 
entrance examination noted that his feet were normal.  

July 1982 service medical records include complaints of 
tender arches on both feet for six months.  Examination 
revealed that the arches appeared to be flattening.  The 
assessment was bilateral breakdown of arches, pes planus.  An 
orthopedic consult revealed severe flattening of the long 
arch.  The veteran had pain in both feet for the past several 
months.  It was worse on first getting up in the morning.  

It was aggravated by walking.  The veteran was tender along 
the arch of the foot and over the medial aspect of the foot.  
The heel was supple.  X-rays showed flattening of the long 
arch with an accessory navicular.  The impression was pes 
planus.  The veteran was to have arch supports made.  

In March 1985 the veteran complained of having pain over the 
accessory navicular, primarily on the right side.  He had 
previously been seen with pronated feet and an accessory 
navicular.  He had been told to get arch supports which he 
did not do.  Arch supports were again recommended.  April 
1985 service medical records include a notation of right 
navicular symptoms for three years.  Podiatry notes revealed 
5 degrees of varus.  There was subtalar eversion to 10 
degrees and inversion to 30 degrees.  The assessment was 
navicular symptoms secondary to pes planus and a tight 
Achilles.  The veteran returned in May 1985 to adjust his 
orthotics.  

A May 1989 Report of Medical Examination revealed that the 
veteran's feet were abnormal.  Pes planus was noted.  

A January 1990 consultation sheet referred the veteran to 
Podiatry because of severe pes planus.  The veteran had 
bilateral foot pain.  It was greater on the right than on the 
left.  Standing increased his pain.  The right foot pain was 
over the medial mid foot, arch and across the dorsal 
forefoot.  The left foot pain was in the arch.  He had had 
mild pain for several years.  The previous week on board ship 
it had become much worse when he stood or walked for long 
periods of time.  The assessment was accessory navicular 
right foot and flat feet.  Orthotics were prescribed and it 
was suggested that the veteran have surgery when he returned 
from sea duty.  

Notes from the podiatry clinic in May 1990 revealed bilateral 
foot pain in the arches.  It was greater on the left.  There 
was pain with palpation of the navicular.  

March 1992 treatment records included complaints of foot 
pain.  The objective examination revealed dramatic pes planus 
with tender bony prominence medially on the right foot.  The 
veteran was referred to the orthopedic clinic.  There was 
marked tenderness of the right foot which had been present 
for many years.  He had pain over the prominence of the 
navicular.  He was flat footed.  There was no sign of 
increase in pes planus.  The foot hurt all the time.  There 
was marked medial tenderness.  There was tenderness at the 
prominence over the medial navicular.  The arches were 
decreased and symmetrical.  X-rays revealed an accessory 
navicular.  Bony density and development were within normal 
limits.  There was no pes planus demonstrated.  The joint 
surfaces of the carpal bones were not remarkable.  The 
impression was normal right foot.  The plan was to perform a 
bone scan.  

A bone scan performed in April 1992 was essentially negative.  
It was a three phase bone scan of both feet and ankles.  May 
1992 service medical records reveal that the bone scan was 
negative.  The veteran had an accessory navicular on the 
right foot.  

In September 1992 the veteran was fitted with custom molded 
arch supports.  Two weeks later he returned and stated he had 
not been given instructions with the supports.  

A Report of History from May 1994 includes a notation that 
the veteran was extremely flat-footed.  

On service separation examination in April 1996 the veteran's 
feet were noted to be normal.  On his Report of Medical 
History the veteran checked that he had foot trouble.  He 
wrote that he was extremely flat footed.  

The veteran's Form DD 214 reveals that he was separated from 
the service in June 1996.  He was awarded a Southwest Asia 
Service Medal with one Bronze Star, and a Kuwait Liberation 
Medal.  

A VA examination was performed in September 1996.  The 
veteran reported the onset of problems with flat feet in 
1980.  X-rays of the feet revealed mild pes planus.  
Bilateral pes planus was diagnosed.  

The veteran testified at a hearing before a Hearing Officer 
in February 1998.  He reported that he did not have problems 
with his feet before he entered the service.  He worked on an 
aircraft carrier during Desert Storm.  He spent most of his 
time on the flight deck.  The veteran's feet were still 
terrible.  (T-1,2,3,4,5).  

A March 1998 VA examination revealed that the veteran had pes 
planus.  It was not disabling.  He had localized tenderness 
over the tarsal navicular on the right.  There was no 
evidence of bowing of the tendon Achilles.  There was no 
tenderness in the Achilles.  There was no pain, evidence of 
marked deformity, pronation or supination.  The diagnosis was 
developmental pes planus.  

Analysis

The Board has noted that the veteran served in the Persian 
Gulf Theater and that he meets the definition contained in 
38 C.F.R. § 3.317 (d)(1, 2) to be a "Persian Gulf veteran."  
In this instance the veteran is seeking service connection 
for a diagnosed disorder.  VA General Counsel in August 1998 
issued VAOPGPREC 8-98 regarding Compensation for Undiagnosed 
Illness Under 38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  

The General Counsel held that compensation may be paid under 
38 C.F.R. § 3.317 for disability, which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  Section 1117(a) of title 38, 
United Stated Code, authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  For that reason it is not 
applicable in this case.  


The Board has first considered whether or not the veteran's 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")  addressed the issue of well groundedness of a claim 
based on aggravation of a preexisting disability in Falzone 
v. Brown, 8 Vet. App. 398 (1995).  In Falzone the issue also 
involved whether or not a claim of aggravation of pes planus 
in service was well grounded.  The Court pointed out they had 
found a claim for functional loss due to pain to be well 
grounded based solely on a "veteran's repeated assertions . . 
. of pain."  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

Moreover, the Court had held that a veteran's statements that 
a service-connected condition had worsened over time were 
sufficient to render a claim for an increased disability 
rating well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Court commented that the issue in 
Falzone and in this case, i.e., worsening of pes planus 
during service and continuity of symptomatology after 
service, was fundamentally no different from the situations 
analyzed in Schafrath and Proscelle.  

Additionally, the record in Falzone also disclosed that the 
appellant's condition changed from an asymptomatic one at 
entrance to a condition characterized as third degree pes 
planus during service.  Furthermore, the appellant had a 
current diagnosis of pes planus.  The Court held that 
Falzone's statements regarding pain, the in-service notation 
indicating a worsening of his pes planus, and the confirmed 
existence of the condition on the December 1992 VA 
examination were sufficient to render the appellant's claim 
well grounded.  

In this case, pes planus was diagnosed at the time of the 
veteran's enlistment examination.  The presumption of 
soundness on service entrance has been rebutted in this case 
since pes planus was noted on examination for service 
entrance.  38 C.F.R. § 3.304(b).  

The regulations provide that a presumption of aggravation 
arises when there is an increase in disability in service.  
38 C.F.R. § 3.306.  The presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993).  In this case the veteran's pes planus 
was noted to be asymptomatic on enlistment.  The veteran has 
testified that he did not have trouble with his feet prior to 
his entrance into the service.  It is not until the veteran's 
second period of service that the veteran complained of foot 
pain.  While in service the veteran's pes planus was 
characterized as severe, on service enlistment it was 
described as moderate asymptomatic pes planus.  

In this instance the veteran has presented a well grounded 
claim for service connection for pes planus based on 
aggravation of a preexisting disability in service.  

As was noted above the veteran is considered a combat 
veteran.  As such his statements regarding the effects of his 
participation in the Persian Gulf War on his feet are viewed 
in light of 38 C.F.R. § 3.304.  

In Jensen V. Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 1994), the 
United States Court of Appeals, for the Federal Circuit 
(Federal Circuit Court) held that VA regulations providing 
presumption of aggravation if a veteran produced evidence of 
symptomatic manifestations during or proximate to combat did 
not conflict with statutory requirements by imposing 
conclusive or irrebuttable presumption of service connection.  

In essence the veteran has presented sufficient evidence to 
well ground his claim.  VA now has a duty to assist the 
veteran with the development of his claim.  As the Court 
noted in Jensen once a showing has been made of a rebuttable 
presumption of aggravation in service, the government has the 
burden of rebutting the presumption by clear and convincing 
proof that there has been no increase in severity of the 
preexisting disability.  For that reason the veteran's claim 
must be remanded.  

ORDER

The veteran's claim for service connection for pes planus is 
well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Cohen v.. Brown, 10 Vet. App. 128 (1997) the Court noted 
that although the provisions of 38 U.S.C.A. § 1154 do not 
establish service connection for a particular disability of a 
combat veteran, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See also Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996) (noting that § 1154(b) "does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected", but 
"considerably lighten[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service"); cf. Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994) (38 C.F.R. § 3.306, derived 
from § 1154(b), creates a presumption of aggravation but "not 
service-connection, or even that the determination of 
aggravation is irrebuttable").  

In Hunt v. Derwinski, 1  Vet. App. 292 (1991), the Court 
found that when there is a temporary worsening of symptoms, 
and the condition itself did not worsen or the disability 
remained unaffected by these flare-ups, there had been no 
aggravation of the preexisting condition.  

The Board is unable to determine from the medical evidence of 
record whether or not the veteran's worsening of symptoms in 
service represented an increase in the disability itself.  
For that reason the veteran's claim must be remanded in order 
to obtain an opinion of a competent medical professional.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist the veteran in obtaining available facts 
and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him since service for 
bilateral pes planus.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment records from all sources 
identified by the veteran whose records 
have not been previously secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
examination by a podiatrist and/or 
orthopedic specialist or other 
appropriate specialist for the purpose of 
ascertaining whether pes planus was 
aggravated in service.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examiner(s) must 
annotate the examination report(s) in 
this regard.  Any further indicated 
special studies should be conducted.  
After reviewing the claims folder and 
examining the veteran the examiner is 
asked to answer the following questions.  
Is it at least as likely as not that the 
underlying pathology of the veteran's pes 
planus was aggravated by service?  Is it 
at least as likely as not that any 
increase in disability is due to the 
natural progress of pes planus?  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for pes planus.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals






